DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: in line 16, the claim reads “a second guide member which is defined centrally a receptacle lid.”  For proper grammar, this should read “defined centrally in a receptacle lid” (emphasis added to highlight change).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites “the blades are…not inter-connected at an edge remote from the guide receiving formation.”  This is a negative limitation, and thus must have explicit support in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  In other words, if the specification stated that the blades may or may not be interconnected, interconnected blades could be excluded.  It is noted that the mere absence of a positive recitation is not basis for an exclusion.  In this case, the Examiner has found no support for blades that are not interconnected, nor is there any disclosure of that as an alternative.  Thus, this limitation lacks support and is considered to be new matter.  This rejection could be overcome by amending the claim to read “wherein the blades are free floating.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the top, the bottom, and the remote edges, but depends from claim 1, while these structures are introduced in claim 26.  Amending claim 28 to depend from claim 26 would overcome this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The subject matter of claim 12 has been moved into claim 1, but claim 12 has not been cancelled.  Thus, claim 12 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 10-18, 22, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Heatcoat (US 3712592, hereinafter Heatcoat) in view of Woodman (US 2760762, hereinafter Woodman), Gabriele (US 5570956, hereinafter Gabriele), Henniges et al. (US PGPub 2011/0085411, hereinafter Henniges), and Waisberg (US 4893940, hereinafter Waisberg).
Regarding claim 1, Heatcoat discloses a stirrer assembly for, in use, stirring liquid in a receptacle (figure 1, container 10), which includes:
a receptacle receiving portion (within container 10) which is locatable inside the receptacle;
the receptacle receiving portion further including:
a shaft (shaft 21) including a drive member interconnecting formation (figure 1, threaded recess 27B) defined about an upper region thereof for releasable interconnection with the drive member (crank 26); and
a paddle member (blades 31 and 32) extending from a bottom region of the shaft;
a first guide member (lip 24 and bearing 23) which is mountable onto a floor of the receptacle for rotatably guiding the paddle member;
a second guide member (bearing 22) which is defined centrally in a receptacle lid (top wall 11) and extending downward therefrom, for in use, rotatably guiding an upper region of the shaft;
a sealing member for releasably sealing the second guide member (bearing 22 can be seen to form such a seal), the second guide member (figure 1, bearing 22) including sealing formations (the annular edges of the aperture) for sealably mounting the second guide member into a centrally defined aperture of the lid (see figure 1); and
a drive member (crank 26) which is connectable to the upper region of the shaft, for in use, transmitting torque to the shaft upon rotation of the said drive member;
wherein the receptacle receiving portion is dimensioned so that the upper end region of the shaft does not protrude beyond an upper surface of the second guide member (column 2, lines 24-27).  The cited text indicates that the junction between the shaft and the crank (i.e. the top of the shaft 21) is flush with the upper surface of top wall 11, meeting the claim.
Heatcoat is silent to a guide receiving formation as recited.  Woodman teaches a paddle member (figure 1, impeller 12) including a guide receiving formation (figure 4, bearing flange 16) for rotatably receiving the first guide member (bearing member 7).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the paddle assembly and guide member of Woodman for that of Heatcoat because such a simple substitution of one known paddle and shaft configuration for another would have produced only the expected result of allowing liquid to be stirred within the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Heatcoat and Woodman are silent to three blades as recited.  Henniges teaches a stirring apparatus including a paddle member (figure 8A) including three evenly spaced apart blades radiating from the center wherein each of the blades includes apertures defined therethrough so as to define a perforated paddle member (see figure 8A).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the combination of Heatcoat and Woodman with three blades because Henniges teaches paddles with various numbers of blades (figures 7, 8, 14A-C), indicating that having different numbers of blades on a stirring implement is well-known and would provide no unexpected result.  It would further have been obvious to have included apertures for the purpose of allowing material to flow through the blade, leading to greater shearing and therefore mixing.  Finally, it is noted that, in this combination, the blades would radiate from the guide receiving formation in the combination of Heatcoat and Woodman.
Heatcoat and Woodman are silent to the first guide member having a hollow frustoconically shaped portion as recited.  Waisberg teaches a stirrer assembly (figure 1) having a first guide member (boss 21) with a hollow portion (recess 20) with a tapered end region remote from the top of the receptacle (see figure 1).  Gabriele teaches a stirrer assembly (figure 1) including a paddle (figure 4, agitator 22) connection using a frustoconically shaped hollow with a tapered region (bearing surface 64).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have changed the shape of the guide region in the combination of Heatcoat and Woodman to that of Waisberg and Gabriele because the change in shape would have provided only the expected result of allowing the paddle and guide member to fit together.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 3, Heatcoat is silent to a paddle member interconnecting formation as recited.  Woodman teaches a stirrer assembly (figure 1) including a paddle member (impeller 12) and a shaft (shaft 26) having a paddle member interconnecting formation (hooked end 25) defined about a lower end region thereof for releaseable interconnecting with the paddle member (see figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the paddle assembly of Woodman for that of Heatcoat because such a simple substitution of one known paddle and shaft configuration for another would have produced only the expected result of allowing liquid to be stirred within the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 4, Heatcoat discloses the shaft (figure 1, shaft 21) including the paddle member (blades 31 and 32).
Regarding claim 6, Heatcoat is silent to a blade arranged transversally to the shaft.  Woodman teaches a stirrer assembly including a paddle (figure 1, impeller 12) that includes a blade (wings 14) arranged transversally to the shaft (shaft 26).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the paddle assembly and guide member of Woodman for that of Heatcoat because such a simple substitution of one known paddle and shaft configuration for another would have produced only the expected result of allowing liquid to be stirred within the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 10, Heatcoat discloses the first guide member including a guide protrusion (figure 1, lip 24) protruding centrally away from the receptacle floor.
Regarding claim 11, Heatcoat discloses the second guide member (figure 1, bearing 22) being shaped and sized to fit in a friction fit manner in a centrally defined aperture of the receptacle lid (see figure 1).
Regarding claim 12, Heatcoat disclose the second guide member (figure 1, bearing 22) including sealing formations (the annular edges of the aperture) for sealably mounting the second guide member into a centrally defined aperture of the lid (see figure 1).
Regarding claim 13, Heatcoat is silent to washers as recited.  Waisberg teaches a stirrer assembly (figure 1) in which a seal is formed at an upper guide member by a pair of washers (figure 1, flange 30 forms the first washer, plate 26 forms the second) mounted on either side of the receptacle lid (lid 27).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the washer sealing elements of Waisberg for that of Heatcoat because such a substitution would provide only the expected result of sealing the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 14, Heatcoat is silent to a sealing formation as recited.  Woodman ‘210 teaches a sealing formation in the form of a flange extending circumferentially about an upper region of the second guide member (figure 2, flange 30).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the flange sealing element of Woodman ‘210 for that of Heatcoat because such a substitution would provide only the expected result of sealing the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 15, Heatcoat discloses the receptacle lid (figure 1, top wall 11) including the second guide member (bearing 22).
Regarding claim 16, Heatcoat discloses the second guide member (figure 1, bearing 22) including a centrally defined guide bore (see figure 1) for receiving and upper end region of the shaft (shaft 21).
Regarding claim 17, Heatcoat is silent to threaded surfaces as recited.  Woodman ‘210 teaches a stirrer assembly (figure 1) having a guide member including a guide bore (figure 2, flange 30) with an inner surface that is threaded for receiving a complementary threaded surface defined about a sealing member so as to allow the sealing member to screw into the guide member (see figure 2).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the inner surface of the guide member with threads because threaded attachment is a known and predictable method of attachment.
Regarding claim 18, Heatcoat discloses the drive member (figure 1, crank 26) being substantially L-shaped in side view and including a shaft connecting portion (offset portion 27) extending orthogonally away therefrom for releasable interconnection with an upper region of the shaft (via threads on portion 27A).
Regarding claim 22, Heatcoat is silent to the guide receiving formation as recited.  Waisberg teaches a stirrer assembly (figure 1) having a guide receiving formation (projection 19) with a tapered shape.  Gabriele teaches a stirrer assembly (figure 1) including a paddle (figure 4, agitator 22) connection using a frustoconically shaped guide receiving formation (see figure 4).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have changed the shape of the guide region in the combination of Heatcoat and Woodman to that of Waisberg and Gabriele because the change in shape would have provided only the expected result of allowing the paddle and guide member to fit together.  See In re Dailey, supra.
Regarding claim 23, Heatcoat, Woodman, Gabriele, and Waisberg all disclose blades that are free-floating and not interconnected at an edge remote from their origin (Heatcoat: figure 1; Woodman: figure 1; Gabriele: figure 1; Waisberg: figures 2 and 3).
Regarding claim 24, Heatcoat discloses a swiveling handle (figure 1, handle 50) that could be lowered to be at the side of the container and a removable drive member (crank 26).  In the configuration where the handle is at the side of the container, the crank could be hung from the handle, thereby locating the drive member at the side of the receptacle as recited.  The process could be reversed by a user to connect the drive member to the shaft again without removing the lid of the container (see figure 1).  Thus, the broad recitation of “elements to locate the drive member on a side of the receptacle” is met.
Regarding claim 25, it is well-settled that “the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  The Examiner sees no reason why any of the devices in the cited references would be incapable of mixing paint, and thus the claim is met.
Regarding claims 26-28, Heatcoat is silent to the blades as recited.  Woodman teaches a stirrer assembly (figure 1) having blades (figure 5) wherein each blade includes a top edge (opposite edge 15), a bottom edge (edge 15) and an edge remote from the guide receiving formation (ends of blades) and wherein said top and bottom edges are parallel (see figure 5), wherein the remote edge is perpendicular to each of the top and bottom edges (see figure 5), and wherein a planar surface is defined by the top, bottom, and remote edges, said planar surface being angled between vertical and horizontal (see figure 5; column 2, line 45, “reversely inclined”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the paddle assembly of Woodman for that of Heatcoat because such a simple substitution of one known paddle and shaft configuration for another would have produced only the expected result of allowing liquid to be stirred within the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), supra.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.
The Applicant argues that a skilled artisan would not have modified the assembly of Heatcoat with the blade assembly of Woodman due to alleged differences in the intended uses of the disclosed devices (remarks, page 6).  The Examiner respectfully disagrees.  Heatcoat and Woodman are considered to be analogous to each other and to the claimed invention because, although they are intended to mix different liquids, they are clearly within the same field of endeavor, as evidenced by their classifications.  Differences in intended use between the references do not mean that one of ordinary skill in the art would not consider modifications using various fluid mixers.  All of the references cited are clearly in the same field of endeavor, and there is no indication in the references that any of the proposed modifications would render the disclosed devices unsuitable or inoperable for their intended use.  Further, there is no evidence that the combination of these references constitutes impermissible hindsight.  Thus, this argument is not persuasive.
Similar arguments are presented with regard to Gabriele (remarks, page 7) and Henniges (remarks, pages 7-8).  These arguments are similarly unpersuasive.  As stated above, all of the references cited are clearly in the same field of endeavor, and there is no indication in the references that any of the proposed modifications would render the disclosed devices unsuitable or inoperable for their intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774